DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-9, 11-20 are still pending.
Claims 1, 5, 9, 11 and 16 have been amended.
Claims 2-4, 10 have been cancelled
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/5/2022, with respect to the rejection of claims 1-20 under U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach suggest, in combination with the rest of the limitation of claim 1,
“… wherein the first fluid phase occupies a volume within the in-service tank, wherein the robotic tank inspection device is introduced directly into the volume occupied by the first fluid phase while avoiding a remaining volume within the in-service tank, wherein the launch system comprises a nozzle attached to the bottom of the in-service tank, the nozzle directly coupled to the volume occupied by the first fluid phase, wherein the robotic tank inspection device is introduced directly into the volume through the nozzle, wherein the launch system comprises a plurality of flow pathways fluidically coupled to the plurality of valves, wherein the robotic tank inspection device is introduced into the first fluid phase through the nozzle by operating the plurality of valves to regulate fluid flow through the plurality of flow pathways, wherein the plurality of flow pathways comprises: two main pathways coupled to two main valves sized to allow the robotic tank inspection device to enter the in-service tank, an equalization flow pathway parallel to the two main pathways to equalize pressure across the valve, a drain flow pathway to remove fluid from one of the two main pathways, and a pathway to take the in-service tank back to service after the robotic tank inspection device has completed inspecting the in-service tank.”
Claims 5-8 are also allowable due to their dependence on claim 1.

Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art does not teach suggest, in combination with the rest of the limitation of claim 9,
“… and fluidically coupling a launch system comprising a nozzle, a plurality of flow pathways fluidically coupled to the nozzle, and a plurality of valves to regulate fluid flow through the plurality of flow pathways to the portion of the in-service tank, wherein the launch system comprises a plurality of flow pathways fluidically coupled to the plurality of valves, wherein the robotic tank inspection device is introduced into the first fluid phase through the nozzle by operating the plurality of valves to regulate fluid flow through the plurality of flow pathways, wherein the plurality of flow pathways comprises: two main pathways coupled to two main valves sized to allow the robotic tank inspection device to enter the in-service tank, an equalization flow pathway parallel to the two main pathways to equalize pressure across the valve, a drain flow pathway to remove fluid from one of the two main pathways, and a pathway to take the in-service tank back to service after the robotic tank inspection device has completed inspecting the in-service tank.”
Claims 11-15 are also allowable due to their dependence on claim 9.

Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach suggest, in combination with the rest of the limitation of claim 16,
“… fluidically coupling a launch system comprising a nozzle, a plurality of flow pathways fluidically coupled to the nozzle, and a plurality of valves to regulate fluid flow through the plurality of flow pathways to the portion of the in-service tank, wherein the robotic tank inspection device is introduced directly into the portion through the nozzle, wherein the launch system comprises a plurality of flow pathways fluidically coupled to the plurality of valves, wherein the robotic tank inspection device is introduced into the first fluid phase through the nozzle by operating the plurality of valves to regulate fluid flow through the plurality of flow pathways, wherein the plurality of flow pathways comprises: two main pathways coupled to two main valves sized to allow the robotic tank inspection device to enter the in-service tank, an equalization flow pathway parallel to the two main pathways to equalize pressure across the valve, a drain flow pathway to remove fluid from one of the two main pathways, and a pathway to take the in-service tank back to service after the robotic tank inspection device has completed inspecting the in-service tank.”
Claims 17-20 are also allowable due to their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO 2004029564 SILVERMAN EUGENE BEN et al. is a robotic ultrasonic inspection vehicle with one or more transducers which are driven by a long, broadband excitation pulse for insonifying a sample subject to inspection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867